Citation Nr: 1625983	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-36 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine and bilateral shoulder disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973 and again from January 1976 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 1996, August 2004, December 2005, and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the Board in August 2014.  A transcript of that hearing is associated with the claims file.

In December 1996, the RO denied a claim seeking entitlement to service connection for cellulitis of the bilateral feet.  The claim was again denied along with left knee and left hip claims in August 2004 and December 2005.  The issues were not appealed, rather the Veteran again filed a claim for entitlement to service connection of these issues in 2006, along with a cervical spine claim.  These issues were again denied in an April 2007 rating decision, which was properly and timely appealed to the Board. 

Typically, a previously denied claim requires new and material evidence to reopen the matter.  See 38 C.F.R. § 3.156 (2015).  Here, however, the VA received additional service treatment records in April 2007 which existed at the times of the prior rating decisions, but were not yet associated with the claims folder.  Namely, the new records included medical treatment records from Camp Lejeune regarding treatment following a car accident in 1980 and treatment for bilateral feet problems in December 1976 to January 1977.  The service records are relevant to the claims on appeal.  Accordingly, new and material evidence is not necessary here and the claims are reconsidered anew.  See 38 C.F.R. § 3.156(c) (2015).

The case was previously remanded by the Board in November 2014, at which time, the Board also remanded the issues of entitlement to service connection for a left knee disorder, also claimed secondary to a service-connected lumbar spine disability; entitlement to service connection for a left hip disorder; also claimed secondary to a service-connected lumbar spine disability; and entitlement to service connection for cellulitis of the bilateral feet, also claimed as secondary to a service-connected bunionectomy of the right foot.  While the case was in remand status, by an April 2015 rating decision, the RO granted service connection for total left hip replacement with an initial rating of 30 percent effective July 6, 2004 (evaluated as degenerative joint disease, left hip with total replacement and residual scar with a 10 percent rating from June 22, 2004 to July 6, 2004); service connection for degenerative joint disease, left knee disorder, with an initial rating of 10 percent effective January 23, 2004; and service connection for hallux valgus, bilateral feet (claimed as cellulitis of the bilateral feet) with an initial rating of 10 percent for each foot effective September 23, 2003.  This represents a full grant of benefits sought with regard to those issues.  Therefore, the issues of service connection for a left hip disorder, a left knee disorder and cellulitis of the bilateral feet are no longer on appeal before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he suffered with neck pain since service, to include due to injuries sustained when he was hit by a car during service.  Specifically, he contends his neck pain began after a June 1980 in-service accident where he was crossing the street by foot and was struck by a car.  Service treatment records regarding this accident indicate the Veteran was treated for a concussion, with no obvious musculoskeletal injuries.  His service treatment records as a whole, however, indicate periodic treatment for neck pain.  In August 1972, for example, the Veteran was seen complaining of swelling around the neck with difficulty swallowing.  He was again treated for a stiff neck and cervical muscle sprain in February 1988 and October 1989.  On his April 1996 separation examination, the Veteran was not diagnosed with any chronic neck condition.  After service, on 2007 x-ray, the Veteran was diagnosed with degenerative changes of the neck.
In the alternative, the Veteran contends that his current neck diagnosis is secondary to his service-connected lumbar spine and bilateral shoulder disabilities.  To that effect, a disability which is proximately due to or results from another disease or injury for which service connection has been granted shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In November 2014, the Board remanded this claim to obtain a new VA examination addressing the etiology of the Veteran's cervical spine disability, to include the claimed secondary relationship between the cervical spine condition and his service-connected lumbar spine and bilateral shoulder disabilities.  Accordingly, a VA examination was undertaken and a medical opinion was obtained in February 2015.  However, the Board finds this examination to be inadequate.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided) ; also see Stefl v. Nicholson, 21 Vet App 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

Specifically, the examiner provided an opinion that the claimed cervical spine condition was less likely as not incurred in or caused by specific in-service illness, event, or injury that occurred while on active duty.  In support of this opinion, the examiner stated that the Veteran had no cervical injuries at the time of the accident and the development of cervical disease was remote to his active duty.  It was also noted that the Veteran had some complaints but no identifiable injuries or problems treated or diagnosed in service.  

On the claim of secondary service connection, the February 2015 VA examiner opined that the Veteran's cervical spine condition was less as likely as not proximately due to or the result of his service-connected bunionectomy or residuals of the bunionectomy as there is no connection between the bunion deformities and the present neck problems.  The examiner also opined that the Veteran's cervical spine condition was less as likely as not aggravated beyond its natural progression by his service-connected bunionectomy or residuals of the bunionectomy as there is no connection between the bunion deformities and abnormal gait that would affect the neck.  This opinion does not address the question of whether the Veteran's cervical spine disability was proximately caused by or aggravated by his service-connected lumbar spine and/or bilateral shoulder disabilities.  Consequently, a supplemental medical opinion is required to adequately decide the merits of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Dublin, Georgia, dated from February 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's cervical spine disability is caused or aggravated by, the Veteran's service-connected lumbar spine or bilateral shoulder disability.

Aggravation is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2015).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

3.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

